Name: Regulation (EEC) No 216/69 of the Commission of 4 February 1969 on detailed rules of application for the disposal of frozen beef and veal bought in by intervention agencies
 Type: Regulation
 Subject Matter: nan
 Date Published: nan

 Avis juridique important|31969R0216Regulation (EEC) No 216/69 of the Commission of 4 February 1969 on detailed rules of application for the disposal of frozen beef and veal bought in by intervention agencies Official Journal L 028 , 05/09/1969 P. 0010 - 0013 Danish special edition: Series I Chapter 1969(I) P. 0028 English special edition: Series I Chapter 1969(I) P. 0031 ++++ ( 1 ) OJ N L 148 , 26 . 6 . 1968 , P . 4 . ( 2 ) OJ N L 14 , 21 . 1 . 1969 , P . 2 . REGULATION ( EEC ) N 216/69 OF THE COMMISSION OF 4 FEBRUARY 1969 ON DETAILED RULES OF APPLICATION FOR THE DISPOSAL OF FROZEN BEEF AND VEAL BOUGHT IN BY INTERVENTION AGENCIES THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO COUNCIL REGULATION ( EEC ) N 805/68 ( 1 ) OF 27 JUNE 1968 ON THE COMMON ORGANISATION OF THE MARKET IN BEEF AND VEAL , AND IN PARTICULAR ARTICLES 7 ( 3 ) AND 25 THEREOF ; WHEREAS THE DISPOSAL OF PRODUCTS BOUGHT IN BY INTERVENTION AGENCIES PURSUANT TO ARTICLES 5 AND 6 OF REGULATION ( EEC ) N 805/68 MUST TAKE PLACE IN SUCH A WAY AS TO AVOID ANY DISTURBANCE OF THE MARKET AND TO ENSURE EQUAL ACCESS TO GOODS AND EQUAL TREATMENT OF PURCHASERS ; WHEREAS PURSUANT TO ARTICLE 2 OF COUNCIL REGULATION ( EEC ) N 98/69 ( 2 ) OF 16 JANUARY 1969 LAYING DOWN GENERAL RULES FOR THE DISPOSAL OF FROZEN BEEF AND VEAL BY INTERVENTION AGENCIES , SELLING PRICES MAY BE FIXED IN ADVANCE OR DETERMINED BY MEANS OF AN INVITATION TO TENDER ; WHEREAS EQUAL ACCESS TO GOODS AND EQUAL TREATMENT OF PURCHASERS CAN BE ENSURED IF , WHEN THE SELLING PRICE IS FIXED IN ADVANCE , THE INTERVENTION AGENCIES ACCEPT BIDS IN THE ORDER IN WHICH THEY ARE RECEIVED UNTIL SUPPLIES ARE EXHAUSTED ; WHEREAS , WHERE THE SELLING PRICE IS DETERMINED BY MEANS OF AN INVITATION TO TENDER , THESE PRINCIPLES CAN BE RESPECTED BY PUBLISHING THE INVITATION IN GOOD TIME IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES , IN ADDITION TO ANY NATIONAL PUBLICITY ; WHEREAS , SINCE THE OBJECT OF THE TENDERING PROCEDURE IS TO OBTAIN THE BEST PRICE , THE AWARD MUST GO TO THE HIGHEST TENDER ; WHEREAS THERE SHOULD ALSO BE PROVISION FOR SEVERAL TENDERS BEING SUBMITTED AT THE SAME PRICE FOR THE SAME QUANTITIES ; WHEREAS , HOWEVER , THE HIGHEST PRICE CAN ONLY BE ACCEPTED IF IT CORRESPONDS TO THE ACTUAL MARKET SITUATION ; WHEREAS THEREFORE , MINIMUM SELLING PRICES SHOULD BE DETERMINED , IN ACCORDANCE WITH A COMMUNITY PROCEDURE , IN THE LIGHT OF THE TENDERS RECEIVED ; WHEREAS , SO THAT THE DISPOSAL OF STORED PRODUCTS MAY BE EFFICIENTLY ORGANISED , MINIMUM SALE QUANTITIES SHOULD BE LAID DOWN , VARYING ACCORDING TO THE PARTICULAR MARKETING CONDITIONS APPLYING TO EACH PRODUCT ; WHEREAS INVITATIONS TO TENDER AND BIDS MUST SPECIFY THE PRODUCTS SUFFICIENTLY TO PERMIT THEIR IDENTIFICATION ; WHEREAS THE SUBMISSION OF BIDS IS FACILITATED IF BIDDERS ARE PERMITTED TO INSPECT THE PRODUCTS ; WHEREAS IT SHOULD CONSEQUENTLY BE LAID DOWN THAT NO CLAIM CAN BE ACCEPTED FROM BIDDERS AS TO THE QUALITY AND CHARACTERISTICS OF THE PRODUCT WHICH MAY BE ASSIGNED TO THEM ; WHEREAS THE AMOUNT OF THE DEPOSIT SECURING FULFILMENT OF THE OBLIGATIONS INVOLVED IN A SALE CONTRACT OR IN A TENDER CAN BE DETERMINED ACCORDING TO THE PURCHASER'S INTEREST IN CONCLUDING THE CONTRACT OR ACCEPTING THE AWARD OF THE TENDER ; WHEREAS SO THAT THE PROCEDURE MAY BE QUICK AND EFFICIENT , IT SHOULD BE LAID DOWN THAT THE RIGHTS AND OBLIGATIONS INVOLVED IN A SALE CONTRACT MUST BE FULFILLED WITHIN A CERTAIN TIME LIMIT ; WHEREAS MEMBER STATES SHOULD INFORM THE COMMISSION AT REGULAR INTERVALS OF THE QUANTITIES SOLD SO THAT THE COMMISSION MAY BE ABLE TO ASSESS THE PROGRESS OF DISPOSAL ; WHEREAS THE MEASURES PROVIDED FOR IN THIS REGULATION ARE IN ACCORDANCE WITH THE OPINION OF THE MANAGEMENT COMMITTEE FOR BEEF AND VEAL ; HAS ADOPTED THIS REGULATION : ARTICLE 1 THE INTERVENTION AGENCIES DESIGNATED BY MEMBER STATES SHALL SELL THE PRODUCTS BOUGHT IN PURSUANT TO ARTICLES 5 AND 6 OF REGULATION ( EEC ) N 805/68 IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 ( 1 ) OF THAT REGULATION , REGULATION ( EEC ) N 98/69 AND THIS REGULATION . TITLE I SALE AT PRICES FIXED IN ADVANCE ARTICLE 2 1 . THE SELLING PRICE SHALL BE UNDERSTOOD AS INCLUDING PACKAGING IN THE WEIGHT , EXCLUSIVE OF INTERNAL TAXATION , FREE AT THE COLD STORAGE WHARF WHERE THE PURCHASER TAKES DELIVERY OF THE PRODUCT . 2 . THE MINIMUM SALE QUANTITY OF A PRODUCT SHALL BE 5 METRIC TONS PER DELIVERY POINT . HOWEVER , WHEN HINDQUARTERS ARE FOR SALE , THE INTERVENTION AGENCY MAY REDUCE THE MINIMUM QUANTITY TO 2 METRIC TONS . WHEN THE QUANTITY AVAILABLE AT THE DELIVERY POINT IS LESS THAN 5 METRIC TONS OR , IN THE CASE OF HINDQUARTERS , LESS THAN 2 METRIC TONS THE QUANTITY AVAILABLE SHALL BE THE MINIMUM SALE QUANTITY OF THE PRODUCT . ARTICLE 3 INTERVENTION AGENCIES SHALL MAKE THE NECESSARY ARRANGEMENTS TO PERMIT THOSE CONCERNED TO INSPECT THE PRODUCTS FOR SALE BEFORE MAKING THEIR BIDS . ARTICLE 4 1 . BIDS , SPECIFYING THE PRODUCTS , THEIR QUANTITY AND THE DELIVERY POINT OR POINTS , SHALL BE SUBMITTED TO INTERVENTION AGENCIES BY TELEGRAM OR TELEX ONLY . THEY SHALL BE CONSIDERED ONLY IF CONFIRMED BY THE BIDDER BY REGISTERED LETTER WHICH MUST REACH THE INTERVENTION AGENCY WITHIN NINETY-SIX HOURS AFTER DESPATCH OF THE TELEGRAM OR TELEX AND IF , WITHIN THAT PERIOD , HE LODGES A DEPOSIT OF 100 UNITS OF ACCOUNT PER METRIC TON OF THE PRODUCT . 2 . BIDS SHALL NOT BE VALID UNLESS THE CONFIRMATION IS ACCOMPANIED BY A STATEMENT IN WHICH THE BIDDER AGREES TO FORGO ANY CLAIM AS TO THE QUALITY OR CHARACTERISTICS OF THE PRODUCT WHICH MAY BE ASSIGNED TO HIM . 3 . THE DEPOSIT SHALL BE LODGED IN THE FORM EITHER OF A CHEQUE MADE OUT TO THE INTERVENTION AGENCY OR OF A GUARANTEE MEETING CRITERIA FIXED BY EACH MEMBER STATE . 4 . IF THE BID , HAVING BEEN CONFIRMED , IS WITHDRAWN THE DEPOSIT SHALL BE FORFEITED . 5 . WITHIN THE SEVENTY-TWO HOURS FOLLOWING THE LODGING OF THE DEPOSIT MENTIONED IN PARAGRAPH 1 , THE INTERVENTION AGENCY SHALL ACCEPT BIDS IN THE ORDER IN WHICH THEY ARE RECEIVED UNTIL SUPPLIES ARE EXHAUSTED . WHEN BIDS ARE RECEIVED SIMULTANEOUSLY , THE INTERVENTION AGENCY SHALL DIVIDE THE QUANTITY AVAILABLE IN AGREEMENT WITH THE BIDDERS CONCERNED OR AWARD IT BY BALLOTING . ARTICLE 5 1 . AT LEAST 90 % OF THE PURCHASE PRICE SHALL BE PAID ON ACCOUNT NOT LATER THAN THE DAY PRECEDING THAT FIXED BY MUTUAL AGREEMENT FOR DELIVERY OF THE GOODS . DELIVERY SHALL BE TAKEN OF THE GOODS WITHIN TWENTY-EIGHT DAYS FOLLOWING THAT ON WHICH THE BID WAS ACCEPTED BY THE INTERVENTION AGENCY . THE BALANCE SHALL BE PAID WITHIN THE THREE DAYS FOLLOWING RECEIPT OF THE FINAL BILL . 2 . IF THE PAYMENT ON ACCOUNT HAS NOT BEEN MADE IN CONFORMITY WITH PARAGRAPH 1 , THE SALE CONTRACT SHALL BE CANCELLED AND THE DEPOSIT SHALL BE FORFEITED . 3 . DELIVERY SHALL BE TAKEN OF THE GOODS IN ACCORDANCE WITH THE RULES OF THE INTERVENTION AGENCIES FOR RELEASE FROM STORAGE AND NO CLAIM SHALL BE ADMITTED TO ANY PARTICULAR STOCK . 4 . THE DEPOSIT SHALL BE RETURNED FORTHWITH : ( A ) UPON REJECTION OF THE BID ; ( B ) UPON FULFILMENT BY THE PURCHASER OF ALL THE TERMS OF THE SALE CONTRACT . TITLE II SALE AT A PRICE DETERMINED BY MEANS OF AN INVITATION TO TENDER ARTICLE 6 1 . EACH INTERVENTION AGENCY SHALL BE RESPONSIBLE FOR INVITATIONS TO TENDER IN RESPECT OF THE QUANTITIES IT HOLDS . 2 . INVITATIONS TO TENDER SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . IN ADDITION , INTERVENTION AGENCIES MAY ANNOUNCE THE INVITATIONS BY OTHER MEANS . 3 . PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES SHALL TAKE PLACE AT LEAST A FORTNIGHT BEFORE THE TIME LIMIT FOR THE SUBMISSION OF TENDERS . ARTICLE 7 THE INVITATION TO TENDER SHALL SPECIFY : ( A ) THE PRODUCTS FOR SALE ; ( B ) THE LOCATION OF THE COLD STORE OR STORES WHERE THE PRODUCTS ARE KEPT ; ( C ) IN RESPECT OF EACH COLD STORE , THE QUANTITIES AND THE LENGTH OF TIME THEY HAVE BEEN IN STORE ; ( D ) THE TIME LIMIT AND ADDRESS FOR THE SUBMISSION OF TENDERS . ARTICLE 8 INTERVENTION AGENCIES SHALL TAKE THE NECESSARY MEASURES TO ENABLE THOSE CONCERNED TO INSPECT THE PRODUCTS OFFERED BEFORE TENDERING . ARTICLE 9 1 . TENDERS SHALL BE SUBMITTED TO THE INTERVENTION AGENCY IN WRITING AGAINST RECEIPT OR BY REGISTERED LETTER ADDRESSED TO THE INTERVENTION AGENCY . 2 . THE TENDER SHALL SPECIFY : ( A ) THE NAME AND ADDRESS OF THE TENDERER ; ( B ) THE PRODUCTS AND THE QUANTITY TENDERED FOR AND THE COLD STORE OR STORES ; ( C ) THE PRICE OFFERED PER METRIC TON , TO BE UNDERSTOOD AS INCLUDING PACKAGING IN THE WEIGHT , EXCLUSIVE OF INTERNAL TAXATION , FREE AT THE COLD STORAGE WHARF WHERE THE PURCHASER TAKES DELIVERY OF THE PRODUCT , EXPRESSED IN THE CURRENCY OF THE MEMBER STATE WHOSE INTERVENTION AGENCY HAS ISSUED THE INVITATION TO TENDER ; ( D ) ANY ADDITIONAL INFORMATION REQUIRED BY THE INVITATION TO TENDER . 3 . TENDERS SHALL BE FOR NOT LESS THAN 10 METRIC TONS PER DELIVERY POINT . HOWEVER , WHEN TENDERS ARE INVITED FOR HINDQUARTERS , THE MINIMUM TENDER MAY BE FOR 2 METRIC TONS . WHEN THE QUANTITY PUT OUT TO TENDER AT A DELIVERY POINT IS LESS THAN 10 METRIC TONS OR , IN THE CASE OF HINDQUARTERS , LESS THAN 2 METRIC TONS , THE TENDER SHALL BE FOR THE AVAILABLE QUANTITY . 4 . A TENDER SHALL NOT BE VALID UNLESS ACCOMPANIED BY A DEPOSIT . 5 . A TENDER SHALL NOT BE VALID UNLESS ACCOMPANIED BY A STATEMENT IN WHICH THE TENDERER AGREES TO FORGO ANY CLAIM AS TO THE QUALITY OR CHARACTERISTICS OF THE PRODUCT WHICH MAY BE ASSIGNED TO HIM . ARTICLE 10 1 . THE DEPOSIT SHALL BE 100 UNITS OF ACCOUNT PER METRIC TON OF THE PRODUCT . 2 . THE PROVISIONS OF ARTICLE 4 ( 3 ) SHALL APPLY . ARTICLE 11 IN THE LIGHT OF THE TENDERS RECEIVED , MINIMUM SELLING PRICES SHALL BE FIXED FOR THE PRODUCTS IN QUESTION IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 27 OF REGULATION ( EEC ) N 805/68 . ARTICLE 12 1 . IF THE TENDER IS FOR LESS THAN THE MINIMUM PRICE , IT SHALL BE REFUSED . 2 . WITHOUT PREJUDICE TO THE PROVISIONS OF PARAGRAPH 1 , THE CONTRACT SHALL BE AWARDED TO THE HIGHEST TENDER . WHEN SEVERAL TENDERS AT THE SAME PRICE ARE RECEIVED FOR THE SAME QUANTITY , THE INTERVENTION AGENCY SHALL DIVIDE THE QUANTITY AVAILABLE IN AGREEMENT WITH THE TENDERERS CONCERNED OR AWARD IT BY BALLOTING . ARTICLE 13 1 . EACH TENDERER SHALL IMMEDIATELY BE INFORMED BY THE INTERVENTION AGENCY OF THE DECISION ON HIS TENDER . 2 . AT THE SAME TIME THE SUCCESSFUL TENDERER SHALL BE INFORMED OF THE AMOUNT TO BE PAID ON ACCOUNT TO THE INTERVENTION AGENCY BEFORE TAKING DELIVERY OF THE PRODUCTS . THIS AMOUNT SHALL BE AT LEAST 90 % OF THE AMOUNT OF THE SUCCESSFUL TENDER . THE PAYMENT ON ACCOUNT SHALL BE MADE WITHIN EIGHT DAYS FROM THE DAY ON WHICH THE INFORMATION IS RECEIVED . THE BALANCE SHALL BE PAID WITHIN THE THREE DAYS FOLLOWING RECEIPT OF THE FINAL BILL . 3 . DELIVERY SHALL BE TAKEN OF THE PRODUCT WITHIN THE TWENTY-EIGHT DAYS FOLLOWING THE AWARD OF THE CONTRACT BY THE INTERVENTION AGENCY . 4 . THE PROVISIONS OF ARTICLE 5 ( 3 ) SHALL APPLY . ARTICLE 14 1 . THE DEPOSIT SHALL BE RETURNED FORTHWITH FOR QUANTITIES FOR WHICH : ( A ) THE TENDER IS NOT ACCEPTED ; ( B ) THE SUCCESSFUL TENDERER HA FULFILLED THE OBLIGATIONS LAID DOWN IN ARTICLE 13 AND THE TERMS OF THE INVITATION TO TENDER . 2 . EXCEPT IN A CASE OF FORCE MAJEURE , THE DEPOSIT SHALL BE FORFEITED FOR A QUANTITY IN RESPECT OF WHICH : ( A ) THE TENDERER WITHDRAWS HIS TENDER BEFORE A DECISION HAS BEEN TAKEN ON THE AWARD OF A CONTRACT . ( B ) THE SUCCESSFUL TENDERER HAS NOT FULFILLED THE OBLIGATIONS LAID DOWN IN ARTICLE 13 OR ONE OF THE TERMS OF THE INVITATION TO TENDER . TITLE III GENERAL PROVISIONS ARTICLE 15 MEMBER STATES SHALL INFORM THE COMMISSION EACH WEEK OF THE QUANTITIES SOLD . ARTICLE 16 THIS REGULATION SHALL ENTER INTO FORCE ON 5 FEBRUARY 1969 . THIS REGULATION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 4 FEBRUARY 1969 . FOR THE COMMISSION THE PRESIDENT JEAN REY